                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


CLIFTON HOWARD,                              )
          Plaintiff,                         )
                                             )
           v.                                )
                                             )              JUDGMENT
ANDREW SAUL,                                 )
Commissioner of Social Security,             )              Case No. 4:19-CV-71-KS
             Defendant.                      )
                                             )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ cross Motion for Judgment on the Pleadings.

IT IS ORDERED, ADJUDGED AND DECREED the court GRANTS the Plaintiff’s Motion for
Judgment on the Pleadings [DE-20]. The Defendant’s Motion for Judgment on the Pleadings [DE-
24] is denied , and the case is remanded to the Commissioner pursuant to sentence four of 42 U.S.C.
§ 405(g) for further consideration.


This judgment filed and entered on September 8, 2020, with electronic service upon:

Charlotte Williams Hall - Counsel for Plaintiff
Amanda Gilman - Counsel for Defendant



                                             PETER A. MOORE, JR.,
                                             CLERK, U.S. DISTRICT COURT



DATE: September 8, 2020                      /s/ Shelia Foell
                                             (By): Shelia Foell, Deputy Clerk of Court




          Case 4:19-cv-00071-KS Document 27 Filed 09/08/20 Page 1 of 1
